14-2605
     Singh v. Lynch
                                                                                       BIA
                                                                               A088 186 012

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   29th day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            PETER W. HALL,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   KARAMJIT SINGH,
14            Petitioner,
15
16                    v.                                             14-2605
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights,
25                                       New York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General;
29                                       Jennifer Williams, Senior
1                                  Litigation Counsel; Lindsay W.
2                                  Zimliki, Trial Attorney, Office of
3                                  Immigration Litigation, United
4                                  States Department of Justice,
5                                  Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Karamjit Singh, a native and citizen of India,

12   seeks review of a June 27, 2014 decision of the BIA denying

13   Singh’s motion to reopen.     In re Karamjit Singh, No. A088 186

14   012 (B.I.A. June 27, 2014).    We assume the parties’ familiarity

15   with the underlying facts and procedural history in this case.

16       We have reviewed the BIA’s denial of Singh’s motion to

17   reopen for abuse of discretion, see Ali v. Gonzales, 448 F.3d
18   515, 517 (2d Cir. 2006) (per curiam), and the BIA’s factual

19   findings regarding country conditions under the substantial

20   evidence standard, see Jian Hui Shao v. Mukasey, 546 F.3d 138,

21   169 (2d Cir. 2008).   It is undisputed that Singh’s motion to

22   reopen was untimely filed: the agency’s order of removal became

23   final in 2010 and Singh did not file his motion to reopen until


                                      2
 1   2014,   well    beyond    the   90-day    deadline.      See    8 U.S.C.

 2   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

 3       The BIA did not err in declining to equitably toll the

 4   period for Singh to file his motion based on his ineffective

 5   assistance of counsel claim.           In order to warrant equitable

 6   tolling, even assuming that prior counsel was ineffective, an

 7   alien is required to demonstrate “due diligence” in pursuing

 8   his claim during “both the period of time before the ineffective

 9   assistance of counsel was or should have been discovered and

10   the period from that point until the motion to reopen is filed.”

11   Rashid v. Mukasey, 533 F.3d 127, 132 (2d Cir. 2008); see also

12   Cekic v. INS, 435 F.3d 167, 170 (2d Cir. 2006).

13       Singh failed to demonstrate due diligence.          He did not take

14   any action to pursue reopening in the more than three years that

15   passed between the agency’s final order of removal and his

16   motion to reopen.      See Jian Hua Wang v. BIA, 508 F.3d 710, 715-16

17   (2d Cir. 2007)(per curiam).

18       The   BIA   also     reasonably    found   that   Singh    failed   to

19   demonstrate changed conditions in India to excuse the untimely

20   filing of his motion.           See 8 U.S.C. § 1229a(c)(7)(C)(ii)

21   (exempting from the time limitation motions to reopen “based
                                        3
1    on changed country conditions arising in the country of

2    nationality or the country to which removal has been ordered,

3    if such evidence is material and was not available and would

4    not   have    been    discovered   or   presented    at   the   previous

5    proceeding”).        In light of the agency’s underlying adverse

6    credibility determination, the BIA reasonably declined to

7    credit Singh’s assertion that police recently had targeted and

8    harmed his family members because that assertion was supported

9    solely by evidence that depended upon Singh’s veracity: his own

10   affidavit and an affidavit purportedly from his father.              See

11   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007).

12   Moreover, Singh’s general country conditions evidence in

13   support of reopening was substantially similar to the evidence

14   at    his    hearing—providing     no   indication   that   Sikhs   are

15   persecuted on account of their party affiliation or support for

16   an independent state.       Therefore, the record does not compel

17   the conclusion that conditions in India have materially changed

18   since 2008.     See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also Jian

19   Hui Shao, 546 F.3d at 171.




                                         4
1        Accordingly, the BIA did not abuse its discretion in

2    denying Singh’s motion to reopen as untimely.     See 8 U.S.C.

3    § 1229a(c)(7)(C).

4        For the foregoing reasons, the petition for review is

5    DENIED.    As we have completed our review, any stay of removal

6    that the Court previously granted in this petition is VACATED,

7    and any pending motion for a stay of removal in this petition

8    is DISMISSED as moot.    Any pending request for oral argument

9    in this petition is DENIED in accordance with Federal Rule of

10   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

11   34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O=Hagan Wolfe, Clerk




                                    5